PER CURIAM.
Appellant raises two points with respect to his sentence, both of which have merit. First, the trial court erroneously considered offenses for which there was no conviction. See Mayo v. State, 518 So.2d 458 (Fla. 1st DCA 1988). Second, there was error in calculating appellant’s scoresheet by using the 15% multiplier where appellant scored 40.6, which is greater than 40 and technically falls outside the parameters for applying the multiplier. See Fla.R.Crim.P. 3.702(d)(16). The state concedes this error.
Accordingly, we reverse and remand appellant’s sentence with direction to impose a
sentence within the guidelines. Shull v. Dugger, 515 So.2d 748 (Fla.1987). The multiplier is to be eliminated.
GUNTHER, C.J., and GLICKSTEIN and STONE, JJ., concur.